Case: 16-10330      Document: 00513856960         Page: 1    Date Filed: 01/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fif h Circuit

                                      No. 16-10330                                FILED
                                                                            January 31, 2017
                                                                             Lyle W. Cayce
UNITED STATES OF AMERICA,                                                         Clerk

                                                 Plaintiff - Appellee
v.

MAURICE LAMONT DAVIS; ANDRE LEVON GLOVER,

                                                 Defendants - Appellants




                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:15-CR-94


Before HIGGINBOTHAM, JONES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Andre Levon Glover appeals his conviction and sentence and Maurice
Lamont Davis appeals his sentence 1 in this case arising out of a series of
similar robberies at Murphy Oil locations across the Dallas Metroplex area
during June of 2014. 2 We AFFIRM.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
       1 Although his prayer styles his challenges as directed only to his sentence, Davis
seeks to vacate the convictions on Counts 2 and 7 as part of his requested resentencing.
       2 Counts 1 and 3–6 charged conspiracy and aiding and abetting Hobbs Act (18 U.S.C.
§ 1951) robberies; Counts 2 and 7 were firearms charges under 18 U.S.C. § 924(c)(1). Count
     Case: 16-10330      Document: 00513856960        Page: 2     Date Filed: 01/31/2017



                                     No. 16-10330
      Glover’s Challenge to his Hobbs Act Convictions. Glover challenges his
convictions charging robberies in violation of the Hobbs Act which makes it
unlawful to “in any way or degree obstruct[], delay[], or affect[] commerce or
the movement of any article or commodity in commerce, by robbery.” 18 U.S.C.
§ 1951(a). Glover contends that the Government failed to prove the necessary
impact on interstate commerce because all the robberies occurred within one
state and only impacted merchandise (cartons of cigarettes) at local stores. 3
While conceding that the cigarettes themselves were manufactured out of
state, Glover argues that the inventory and replacement inventory came from
local Murphy Oil distribution centers or other stores. He also contends that
the evidence was insufficient to connect him to two of the robberies (June 16
and 21).
      This court reviews a challenge to the sufficiency of the evidence
supporting a conviction by reviewing the evidence in the “light most favorable
to the verdict to determine whether a rational trier of fact could have found
that the evidence established the essential elements of the offense beyond a
reasonable doubt.” United States v. Lewis, 774 F.3d 837, 841 (5th Cir. 2014)
(citation omitted).
       The Hobbs Act requires an effect on interstate commerce that is
“identical with the requirements of federal jurisdiction under the Commerce
Clause.”    United States v. Villafranca, 260 F.3d 374, 377 (5th Cir. 2001)
(citation omitted). The defendant’s activity on interstate commerce “need only
be slight” but cannot be “attenuated.” Id. (citation omitted). Here, cigarettes,



8, asserted only against Davis, was for felon-in-possession of a firearm under 18 U.S.C.
§ 922(g)(1).
      3   Glover also argues that the Government should be required to prove a “substantial
effect” on interstate commerce but concedes that this argument is foreclosed by precedent.
United States v. Robinson, 119 F.3d 1205, 1215 (5th Cir. 1997).
                                            2
    Case: 16-10330      Document: 00513856960     Page: 3   Date Filed: 01/31/2017



                                  No. 16-10330
a highly regulated commodity, travelled in interstate commerce and, following
the robberies, had to be replaced by cigarettes that were manufactured and
shipped from other states.      While the Murphy Oil stores were local, the
company itself is headquartered outside of Texas and conducts business in half
the states.   We conclude that the evidence was sufficient to support the
interstate commerce nexus.
      With respect to Glover’s other sufficiency challenge, we note that Glover
was apprehended following the second robbery on June 22. The similarities of
the vehicles used, the clothing worn, the weapons employed, the items stolen,
and the modus operandi between the June 22 robberies on the one hand and
the June 16 and 21 robberies on the other are sufficient to support a conclusion
by a rational juror beyond a reasonable doubt that the same person committed
all of the robberies.
      Glover’s and Davis’s Challenges to Counts 2 and 7. Both Glover and
Davis contend that their convictions under 18 U.S.C. § 924(c) cannot stand in
light of Johnson v. United States, 135 S. Ct. 2551 (2015), which found a
different statutory section to be unconstitutionally vague. In Johnson, the
Court found the following portion of 18 U.S.C. § 924(e)(2)(B)(ii), known as the
residual clause, defining “violent felonies” unconstitutionally vague:         “or
otherwise involves conduct that presents a serious potential risk of physical
injury to another.” In contrast to that language, § 924(c) involves the phrase
“crime of violence” which, in turn, is defined, in relevant part, as a felony “that
by its nature, involves a substantial risk that physical force against the person
or property of another may be used in the course of committing the offense.”
18 U.S.C. § 924(c)(3)(B).
      Sitting en banc, we recently considered a similar argument involving 18
U.S.C. § 16(b), which contains the exact language of § 924(c)(3)(B), and held
that the language is not unconstitutionally vague in light of Johnson. United
                                        3
     Case: 16-10330       Document: 00513856960         Page: 4    Date Filed: 01/31/2017



                                      No. 16-10330
States v. Gonzalez-Longoria, 831 F.3d 670, 677 (5th Cir. 2016) (en banc),
petition for cert. filed, (Sept. 29, 2016)(No. 16-6259). We reasoned that in
contrast to the residual clause language at issue in Johnson, the risk of
physical force in 18 U.S.C. § 16(b)—as opposed to the risk of physical injury—
is more definite. Id. at 676. We concluded that by requiring the risk of physical
force to arise “in the course of committing” the offense, the provision “does not
allow courts to consider conduct or events occurring after the crime is
complete.” Id. (citation omitted).
       We recognize the possibility that identical language in two different
statutes could be differently construed but see no reason to do so here. We join
several other circuits in concluding that Johnson does not invalidate
§ 924(c)(3)(B). See United States v. Prickett, 839 F.3d 697, 699–700 (8th Cir.
2016); United States v. Hill, 832 F.3d 135, 145–49 (2d Cir. 2016); United States
v. Taylor, 814 F.3d 340, 376–79 (6th Cir. 2016), petition for cert. filed, (Oct. 6,
2016)(16-6392). 4 We therefore do not reach the question of whether the Hobbs
Act robbery charges would include a “use of force” element under 18 U.S.C. §
924(c)(3)(A).
       Davis’s Challenge to the Armed Career Criminal Act (ACCA)
Enhancement. Davis argues that his prior convictions under Texas law for
burglary of a building are not “crimes of violence” for purposes of the ACCA
because the statutes under which he was convicted, Texas Penal Code
§ 30.01(a)(1) and (a)(3), are not divisible under Mathis v. United States, 136 S.
Ct. 2243 (2016), and some parts of these statutes do not qualify as “crimes of




       4 Glover’s alternative argument that the jury should decide what constitutes a crime
of violence is meritless. A determination of whether a Hobbs Act robbery and respective
conspiracy offenses should be classified as a crime of violence is a question of law reserved
for the judge. United States v. Credit, 95 F.3d 362, 364 (5th Cir. 1996).
                                             4
     Case: 16-10330       Document: 00513856960         Page: 5     Date Filed: 01/31/2017



                                       No. 16-10330
violence.” However, he concedes that this challenge is foreclosed by our recent
decision in United States v. Uribe, 838 F.3d 667, 669 (5th Cir. 2016).
       Glover’s Challenge to the “Abduction” Sentencing Enhancement. Glover
contends that the district court erroneously enhanced his sentence for
abduction in the June 16 (Lancaster), June 21 (Dallas), and June 22
(Mansfield) robberies because the movement of store clerks does not constitute
a forced accompaniment to a “different location” within the meaning of
U.S.S.G. § 2B3.1(b)(4)(A). Glover notes that the original PSR, which listed a
criminal history score of I and an offense level of 28, did not contain the
enhancement, presumably referring to the June 21 robbery (Dallas) because
the enhancement was present for the Lancaster and Mansfield robberies. After
the Government objected, the probation officer agreed that the enhancement
was appropriate for the June 21 robbery. However, both the Government and
the probation officer noted that, because of groupings of multiple counts, the
enhancement for June 21 (Dallas) did not affect the guidelines calculation. 5
Indeed, Glover was sentenced on Counts 1 and 3–6 premised on Guidelines
calculations that yielded a criminal history score of I and an offense level of 28,
the same as it was before the enhancement for the June 21 (Dallas) robbery.
Glover was sentenced to 78 months, the bottom of the Guidelines range, for




       5Glover does nothing to explain the math underlying the alleged error. However, an
examination of the PSR illuminates the issue. The page to which Glover cites to support his
argument that his sentence was enhanced by the abduction enhancement is a page from the
Addendum to the PSR which states: “The inclusion of such [abduction] enhancement . . . does
not affect the guideline computations.” His brief states that his total offense level was
increased by two levels due to this enhancement. This statement presumably refers to the
two counts premised on the Lancaster and Mansfield robberies where the enhancement
caused his offense level to be 24 which, in turn, was the “highest offense” level to which the
multiple count adjustment of four was added. Had the enhancement not been in place for
any count, the next “highest offense level” was 22. In turn, with the addition of the multiple
count adjustment of four levels, his offense level would have been 26, rather than 28.
                                              5
    Case: 16-10330       Document: 00513856960      Page: 6     Date Filed: 01/31/2017



                                    No. 16-10330
those counts. 6 Given the specifics of the calculations in this case, if either the
June 16 (Lancaster) or the June 22 (Mansfield) enhancements were proper,
then there would be no effect on his guidelines range making any error as to
any other count harmless. United States v. Castro-Alfonso, 841 F.3d 292, 294
(5th Cir. 2016) (harmless error review applies to procedural sentencing errors).
      We review the district court’s application of the Sentencing Guidelines
de novo and its factual findings for clear error. United States v. Cisneros-
Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008) (citation omitted). “There is no
clear error if the district court’s finding is plausible in light of the record as a
whole.” Id. (citation omitted).
      The Guidelines direct a court to enhance a defendant’s sentence by four
levels “[i]f any person was abducted to facilitate commission of the offense or
to facilitate escape.”     U.S.S.G. § 2B3.1(b)(4)(A).         The Guidelines define
“abducted” to mean that “a victim was forced to accompany an offender to a
different location. For example, a bank robber’s forcing a bank teller from the
bank into a getaway car would constitute an abduction.” § 1B1.1 cmt.n.1.
      The term “different location” is interpreted on a case-by-case basis.
United States v. Hawkins, 87 F.3d 722, 726–28 (5th Cir. 1996). The term is
“flexible and thus susceptible of multiple interpretations” and is “not
mechanically based on the presence or absence of doorways, lot lines,
thresholds, and the like.” Id. at 728. In Hawkins, this court held that, despite
escaping, the victims were “abducted” when a gunman forced them to walk
approximately 40 to 50 feet from a location near his truck to a location near a
van in the same parking lot. Id. at 728.




      6  Glover received consecutive sentences of 120 months and 300 months on Counts 2
and 7, respectively, for a total of 498 months.
                                          6
    Case: 16-10330    Document: 00513856960     Page: 7   Date Filed: 01/31/2017



                                 No. 16-10330
      During the robbery of the Lancaster Murphy Oil on June 16, the store
clerk testified that Glover’s accomplice grabbed her from behind and forced her
to go from the main kiosk “to the back part of the storage building” where the
inventory is kept. The clerk was told to open the door and then “he forced [her]
down once [she] got in the [storage] room.” The robbery of the Mansfield
Murphy Oil on June 22 occurred under similar circumstances.           The clerk
testified that as she was dragging the candy rack out of the storage room, a
robber held a gun to her head and told her to get back into the storage room.
The PSR concluded from the Lancaster and Mansfield robberies that the clerks
were forced “to move from one area to another area, namely, the outside of the
kiosk to the inside of the storage room,” constituting abduction under
§ 2B3.1(b)(4)(A). We agree and conclude that the district court did not err in
applying this enhancement.
      Concluding that all of Davis’s and Glover’s challenges fail, we AFFIRM.




                                       7